Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant’s election without traverse of group I, claims 1-7 and 12 in the reply filed on 12/14/20 is acknowledged. Applicant’s election without traverse of sodium chlorite, ethylene vinyl acetate, calcium chloride and polyethylene glycol is also acknowledged.
Claims 13-20 and 22-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/20.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (WO2005/041660A1) in view of Speronello (USP 6,676,850).
Hartman discloses antimicrobial films, composites or Sables. A terpolymer such as a polyurethane is combined with a composition that can deliver a desired amount 
Hartman does not teach use of triggering agent calcium chloride.
Speronello, teaches a catalyst such as sulfuric acid mixed with metakaolin, which would have been known to one having ordinary skill in the art to be calcined clay (see column 9, lines 42-15).  Speronello also teaches hydrous clays such as bentonite (see column 5, lines 3-6) and acidified clays (column 4, line 13) contacted with acids such as sulfuric acid (column 5, lines 15).  Speronello also teaches the powder can include a humidity trigger, such as calcium chloride (column 5, lines 8-10; column 5, lines 26-27; column 6, lines 65-66).  
It would have been obvious to include a catalyst and moisture to one having ordinary skill in the art, into the composition of Hartman et al. for the purpose of controlling the reaction for releasing the chlorine dioxide gas motivated by the teachings of Speronello et al. 
Claim 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kibele (WO 2014/152539) in view of Annous (US PG Pub. 2017/0332674) and Speronello et al. (USP 6,676,850).
 Kibele teaches an entrained polymer (see the abstract) comprising a base polymer (see paragraph 5); an agent that can release an antimicrobial gas (see paragraph 22, 34 and 36: “an antimicrobial agent” “releasing material could be in the form of a … gas”).  Kibele further teaches a channeling agent (see at least paragraph 5, “channeling agent”) wherein the entrained polymer features channels through the entrained polymer formed of the channeling agent (see figure 2 and 10, item 45; paragraph 24 - “the channeling agent forms interconnecting channels through the entrained polymer”). Kibele teaches that the antimicrobial gas releasing agent can be used at 50% or 65% for example (see paragraph 39).
While Kibele teaches that the releasing agent can release an antimicrobial gas,   Kibelle does not teach “a chlorine dioxide gas releasing agent comprising a chlorite salt.”
Annous teaches that it has been desirable to release chlorine dioxide into sealed packages (see paragraph 2) for killing microorganisms on a food item (see paragraph 2), where gaseous chlorine dioxide has the ability to penetrate and inactivate human pathogens, such as salmonella (see paragraph 10), attached to hard-to-reach sites on produce surfaces (see paragraph 4).  Annous further teaches active packaging that releases chlorine dioxide as desired (see paragraph 8, 9) and where the chlorine dioxide gas releasing agent comprises a chlorine salt (see at least, the abstract “sodium chlorite”).  

It would have been obvious to modify Kibele and to use another conventional antimicrobial release agent such as a chlorine dioxide gas generating release agent, because Kibele teaches the desirability of providing antimicrobial releasing agents in the channels of the polymer, and  the purpose of using the advantageous disinfecting properties of chlorine dioxide gas to reach hard to reach sides on the food surface to inhibit microbial growth as Annous teaches that it has been desirable to release chlorine dioxide into sealed packages (see paragraph 2) for killing microorganisms on a food item. Regarding the chlorine dioxide gas releasing agent present from 20-65%, Kibele teaches that the antimicrobial gas releasing agent can be used at 50% or 65% for example (see paragraph 39) and the combination teaches that the antimicrobial gas releasing agent can be a chlorine dioxide gas releasing agent comprising a chlorite salt.  Thus the claimed amounts of the chlorine dioxide gas releasing agent overlap with the claimed amount and create a case of obviousness because even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Speronello, teaches a catalyst such as sulfuric acid mixed with metakaolin, which would have been known to one having ordinary skill in the art to be calcined clay (see column 9, lines 42-15).  Speronello also teaches hydrous clays such as bentonite (see column 5, lines 3-6) and acidified clays (column 4, line 13) contacted with acids such as sulfuric acid (column 5, lines 15).  Speronello also teaches the 
It would have been obvious to include a catalyst and moisture to one having ordinary skill in the art, into the composition of Kibele et al. for the purpose of controlling the reaction for releasing the chlorine dioxide gas motivated by the teachings of Speronello et al. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 1612